In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1230V
                                      Filed: July 23, 2021
                                        UNPUBLISHED

                                                                   Special Master Horner
    JOHN PATRICK CHARD,

                         Petitioner,                               Order Concluding Proceedings;
    v.                                                             Vaccine Rule 21(a)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Alan K. Nicolette, Nordstrom, Steele, Nicolette & Blythe, Tustin, CA, for petitioner.
Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for respondent.

                            ORDER CONCLUDING PROCEEDINGS 1

        On August 19, 2019, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that he suffered a shoulder injury related to
administration of his August 23, 2016 influenza vaccine. (ECF No. 1, p. 1.) On
February 17, 2021 respondent filed a Rule 4(c) Report recommending that
compensation be denied. (ECF No. 35.) On May 6, 2021, I held a status conference in
which I explained several significant issues in this case and recommended petitioner
consider voluntarily dismissing his claim. (ECF No. 36.) On July 23, 2021, petitioner
filed a joint stipulation of dismissal on behalf of the parties. (ECF No. 39.)



1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinaf ter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).


                                                      1
      Accordingly, pursuant to Vaccine Rule 21(a), this case is hereby dismissed
without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

                                              s/Daniel T. Horner
                                              Daniel T. Horner
                                              Special Master




                                          2